Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32418 iShares® Gold Trust (Exact name of registrant as specified in its charter) New York 81-6124036 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Table Of Contents Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) 1 Balance Sheets at June 30, 2014 and December 31, 2013 1 Income Statements for the three and six months ended June 30, 2014 and 2013 2 Statements of Changes in Shareholders’ Equity (Deficit) for the six months ended June 30, 2014 and the year ended December31, 2013 3 Statements of Cash Flows for the six months ended June 30, 2014 and 2013 4 Schedule of Investments at June 30, 2014 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 Table Of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements iShar es® Gold Trust Balance Sheets (Unaudited) At June 30, 2014 and December 31, 2013 (Dollar amounts in $000’s, except for per Share amounts) June 30, December 31, ASSETS Current assets Investment in gold bullion $ (a) $ — Gold bullion inventory — (b) Payable for capital Shares redeemed — ) TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CAPITAL SHARES AND SHAREHOLDERS ’ EQUITY (DEFICIT) Current liabilities Sponsor’s fees payable $ $ Total liabilities Commitments and contingent liabilities (Note 6) — — Redeemable capital Shares (at redemption value) — Shareholders’ equity (deficit) (c) — TOTAL LIABILITIES, REDEEMABLE CAPITAL SHARES AND SHAREHOLDERS ’ EQUITY (DEFICIT) $ $ Shares issued and outstanding(d) Net asset value per Share(e) $ (a) Presented at fair value at June 30, 2014 (cost: $6,387,552) (b) Presented at the lower of cost or market value at December 31, 2013 (fair value: $6,272,422). Please refer to Note 2C for accounting policy. (c) Represents net asset value. Please refer to Note 2D. (d) No par value, unlimited amount authorized. (e) Effective January 1, 2014, the Trust qualifies as an investment company for accounting purposes. Disclosure of net asset value per Share is required for investment companies. Please refer to Note 2B. See notes to financial statements. 1 Table Of Contents iShares ® Gold Trust Income Statements (Unaudited) For the three and six months ended June 30, 2014 and 2013 Three Months Ended June 30, Six Months Ended June 30, (Dollar amounts in $000
